Citation Nr: 1817996	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  13-16 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for service-connected lumbosacral spine strain, mild scoliosis, degenerative disc disease, anterolisthesis L5-S1 (lumbar spine disability).

2. Entitlement to a rating in excess of 20 percent for service-connected left lower extremity radiculopathy.

3. Entitlement to a rating in excess of 30 percent for service-connected status post left total knee replacement.


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter

ATTORNEY FOR THE BOARD

T. Winkler, Associate Counsel 


INTRODUCTION

The Veteran served in the United States Air Force from December 1966 to December 1970. The appellant is his surviving spouse.  

During the pendency of these appeals, the Veteran died in June 2016. Subsequently, the Veteran's surviving spouse filed a Request for Substitution of Claimant Upon Death of Claimant. In August 2016, the Board dismissed the appeals because the issue of substitution had not yet been ruled on by the Agency of Original Jurisdiction (AOJ). In April 2017, VA notified the Veteran's surviving spouse that she was an appropriate substitute claimant for the deceased Veteran. The claims have been returned to the Board for further adjudication.

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2012 and October 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The July 2012 rating decision continued the Veteran's 30 percent disability rating for service-connected status post left total knee replacement. The October 2012 rating decision granted service connection for left lower extremity radiculopathy, assigning a 10 percent disability rating, and granted service connection for lumbosacral strain, assigning a 10 percent disability rating. A May 2013 rating decision granted an increased rating to 20 percent for service-connected left lower extremity radiculopathy. As this does not constitute a full grant of the benefit sought on appeal, this claim remains in appellate status. AB v. Brown, 6 Vet. App. 35 (1993).

By April 6, 2017 notification letter, the RO denied service connection for cause of death. To date, the appellant has not submit a VA Form 21-0958 notice of disagreement. The appellant has one year from the date of the rating decision notification letter to submit a notice of disagreement form.

In January 2018, a videoconference hearing was held before the undersigned. A transcript of the hearing is associated with the claims file.  


FINDINGS OF FACT

1. For the entire appeal period, the Veteran's lumbar spine disability was manifested by painful motion and forward flexion of 80 degrees; forward flexion of 30 degrees or less, ankylosis, or intervertebral disc syndrome with physician prescribed bed rest was not shown.

2. For the entire appeal period, the Veteran's radiculopathy of the left lower extremity was not manifested by moderately severe incomplete paralysis.

3. For the entire appeal period, the Veteran's status post left total knee replacement was manifested by intermediate degrees of residual weakness, pain, and limitation of motion; extension of 30 degrees, ankylosis, or impairment of the tibia or fibula was not shown.


CONCLUSIONS OF LAW

1. The criteria for a rating of 20 percent, but no higher, for lumbar spine disability have been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.14, 4.124a, Diagnostic Codes (DC) 5010, 5242 (2017).

2. The criteria for a rating in excess of 20 percent for left lower extremity radiculopathy have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. 
§§ 4.1 4.7, 4.10, 4.14, 4.124a, DC 8720 (2017).

3. The criteria for a rating in excess of 30 percent for left total knee replacement have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.14, 4.124a, DC 5055 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits. See 38 U.S.C. §§ 5103, 5103A (2012) and 38 C.F.R. § 3.159 (2017). The Board finds VA has satisfied its duty to notify and assist the appellant (and the Veteran prior to his death) in the development of the claims. March 2009 and September 2012 letters explained the evidence necessary to substantiate the claims, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing. VA obtained all identified records, to the extent possible. VA provided examinations in July 2012 and October 2012 to evaluate the Veteran's left knee, back, and left lower extremity radiculopathy.  

In summary, the Board finds that appellate review may proceed without prejudice to the claim. Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II. Legal Criteria, Factual Background, and Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C. § 1155; 38 C.F.R. § 4.1. 

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements. DeLuca v. Brown, 8 Vet. App. 202 (1995). Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C. 
§ 5107 (b); 38 C.F.R. §§ 3.102, 4.3. 

Lumbar Spine Disability 

The Veteran's service-connected lumbar spine disability is assigned a 10 percent rating under DC 5010-5242. Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen. 38 C.F.R. § 4.27 (2017).

Schedular ratings for disabilities of the spine are provided by application of the General Rating Formula for Diseases or Injuries of the Spine (General Rating Formula) or by application of the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes. 38 C.F.R. § 4.71a (2017).

Under the General Rating Formula, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply: A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion for the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour. A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

The Schedule provides that normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion is 0 to 30 degrees, and left and right lateral rotation is 0 to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is to 240 degrees. 38 C.F.R. § 4.71a.

Intervertebral disc syndrome (IVDS) is rated under the General Rating Formula or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25; 38 C.F.R. § 4.71a, DC 5243 (2017). 
When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria. See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204 (1995). The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion. Johnson v. Brown, 9 Vet. App. 7 (1996).

Resolving reasonable doubt in favor of the Veteran, the Board finds the Veteran's back disability meets the criteria for a 20 percent rating, but no higher, during the entire appeal period.

In August 2011, a private treatment record reported the Veteran had flare-ups of lower back pain after walking for some time. 

In May 2012, the Veteran reported constant back pain and had been referred to a back specialist. He felt VA should consider awarding him compensation for his back.

At an October 2012 VA examination, the Veteran reported back pain that goes down the left hip and buttock area since 2011. He reported he could stand for 10 minutes, walk for 20 minutes, lift 25 pounds, and avoided heavy lifting. He had not driven since 2009. He reported back pain was daily, with a pain level of 7 out of 10. He denied flare-up or weakness. He reported stiffness and fatigability. He reported using a cane for ambulation, mainly for the left knee. He denied incapacitating episodes of back pain requiring physician-ordered bedrest in the past 12 months. The examiner diagnosed lumbosacral spine strain, mild scoliosis, degenerative disc disease, and anterolisthesis L5- S1. Range of motion testing showed forward flexion to 80 degrees with objective evidence of painful motion at 80 degrees, extension to 20 degrees without objective evidence of pain, right lateral flexion was unremarkable without objective evidence of pain, left lateral flexion was unremarkable without objective evidence of pain, right lateral rotation was unremarkable without objective evidence of pain, and left lateral rotation was unremarkable with objective evidence of pain at 30 degrees or greater. Repetitive use testing was able to be performed and did not result in additional reduction of range of motion. The examiner noted no guarding or muscle spasm. The examiner stated the Veteran does have IVDS, but without acute symptoms severe enough to require prescribed bed rest.

In October 2012, the Veteran was awarded service connection for lumbar spine disability with a 10 percent evaluation from May 14, 2012, the date VA received the Veteran's claim.

In April 2013, the Veteran reported continued pain in the lower back, hip, and left leg. He reported only being able to walk short distances. He reported pain medications help sometimes, but not always.

In May 2013, the Veteran had a lumbar decompression and fusion procedure. Post-operative instructions directed the Veteran to wear a back brace, and avoid bending, twisting, sitting more than 30 minutes, and lifting over 10 pounds for the next 3 months. 

A July 2014 VA treatment record noted the Veteran's back pain was fairly well controlled, aggravated by sitting, standing, and walking. 

At a January 2018 hearing before the undersigned, the appellant reported the Veteran's back caused constant pain, and was aggravated by bending, walking, and sitting long periods. The appellant reported the Veteran used to take care of everything around the house, but had not been able to do that since his knee, back, and left leg problems. She reported he was able to take stairs, but it took him a long time and he would suffer afterward.  
Based on the foregoing, the Board finds an increased rating of 20 percent, but no higher, is warranted for the Veteran's lumbar spine disability. Under the General Rating Formula, a 20 percent rating is warranted for forward flexion of the thoracolumbar spine between 30 and 60 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour. Although forward flexion on examination was at worst 80 degrees, when considering functional loss due to pain, excess fatigability, and repetitive use, the Board finds a 20 percent rating is appropriate. See DeLuca v. Brown, 8 Vet. App. 202 (1995). 

To receive a rating in excess of 20 percent under the General Rating Formula, there must be evidence of forward flexion of 30 degrees or less, or ankylosis. The Board finds the evidence does not support this severity of limitation of motion, even when considering pain, weakness, excess fatigability, or incoordination. There is no evidence of ankylosis. Forward flexion on examination was at worst 80 degrees.

The Veteran has been diagnosed with IVDS, but the evidence does not support a higher rating under DC 5243. Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 40 percent rating requires incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks during the past 12 months. A 60 percent rating requires incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. For purposes of evaluations under DC 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician. 38 C.F.R. § 4.71, DC 5243, Note 1. The evidence does not support that the Veteran had physician-prescribed bed rest to this extent. 

The Veteran reported inability to stand, walk, or sit for long periods. The Veteran reported stiffness and fatigability. The appellant reported bending and taking the stairs aggravated the Veteran's back pain. The Veteran reported not being able to drive. The Veteran's statements regarding his physical restrictions pertain to functional limitations that are contemplated by the governing diagnostic code criteria and corresponding regulations. See Mitchell v. Shinseki, 25 Vet. App. 32 (2011), DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45. The inability to accomplish a task, such as standing, sitting, walking, bending, stairs, or driving are not a "symptom" set forth in any portion of the Rating Schedule, yet a result of the symptoms of pain, painful motion, and limitation of motion. Thus, it is a result contemplated by the rating criteria as it is based on the same symptomatology. As for reported pain and stiffness, the General Rating Formula indicates these ratings can be applied with or without the symptoms of pain, stiffness, or aching. In addition, under DeLuca, the Board considered reported pain, stiffness, and fatigability when assigning an increased 20 percent rating for the Veteran's lumbar spine disability. 

Resolving reasonable doubt in the Veteran's favor, the Board finds a rating of 20 percent, but no higher, is warranted for the Veteran's service-connected lumbar spine disability. 

The appellant has not raised any other issues, nor have any other issues been reasonably raised by the record. See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Left Lower Extremity Radiculopathy 

For the entire period on appeal, the Veteran's left lower extremity radiculopathy is assigned a 20 percent rating under DC 8720.

Under DC 8720 for neuralgia of the sciatic nerve, a 10 percent rating is warranted for mild incomplete paralysis; a 20 percent rating is warranted for moderate incomplete paralysis; a 40 percent rating is warranted for moderately severe incomplete paralysis; a 60 percent rating is warranted for severe incomplete paralysis, with marked muscular atrophy; and an 80 percent rating is warranted for complete paralysis. 38 C.F.R. § 4.124a, DC 8720.

To warrant the next highest rating, evidence would need to show the Veteran's left lower extremity radiculopathy manifested by moderately severe incomplete paralysis. The Board finds the preponderance of the evidence does not support this severity. 

A review of the evidence shows at an October 2012 VA examination, the Veteran reported back pain that goes down the left hip and buttock area since 2011. He reported off and on numbness of the left lower leg since 2009. He reported the numbness on the left lower leg occurred after prolonged standing, sitting, and walking. He reported the pain from his back into his left leg was daily. The examiner diagnosed radicular symptoms manifesting in numbness of his left lower extremity to a mild severity. 

An October 2012 rating decision awarded service connection for left lower extremity radiculopathy with a 10 percent rating beginning May 14, 2012, the date VA received the Veteran's claim.

In November 2012, the Veteran reported having constant stiffness and pain in his leg.

In May 2013, the Veteran had a lumbar decompression and fusion procedure. The examiner noted since his left total knee replacement, the Veteran has had persistent low back and left lower extremity pain with numbness and tingling, particularly in the second and third toes with mild weakness in the foot. The examiner stated the Veteran had mild left L5 and S1 radicular change on exam and mild numbness in the second and third left toes.

In July 2014, the Veteran reported his left leg pain was fairly well controlled, aggravated by sitting, standing, and walking. 

At a January 2018 hearing before the undersigned, the appellant reported the Veteran had daily radiating left leg pain. 

The Board gives great weight to the opinions of the October 2012 VA examiner and May 2013 private examiner that the severity of the Veteran's left lower extremity radiculopathy is less than moderately severe. These opinions were made after physical examination of the Veteran. The May 2013 private examiner had a treatment relationship with the Veteran. In addition, the rating schedule states that when involvement is wholly sensory, the rating should be for mild, or at most, moderate degree. As such, the preponderance of the evidence does not support the Veteran's left lower extremity radiculopathy manifested by moderately severe incomplete paralysis.

The preponderance of the evidence is against the assignment of a higher rating. In reaching this decision, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The appellant has not raised any other issues, nor have any other issues been reasonably raised by the record. See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Left Total Knee Replacement

The Veteran's left total knee replacement is assigned a 30 percent rating under DC 5055. 

Under DC 5055 for total knee replacement, a 100 percent rating is warranted for one year following implantation of the prosthesis. Following this one-year period, the minimum rating is 30 percent. A 60 percent rating is assigned for chronic residuals consisting of severe painful motion or weakness in the affected extremity. Intermediate degrees of residual weakness, pain, or limitation of motion are rated by analogy to DC 5256 (ankylosis), 5261 (limitation of extension), or 5262 (impairment of the tibia and fibula). 

The Schedule provides that the normal range of motion of the knee is 0 degrees of extension to 140 degrees of flexion. 38 C.F.R. § 4.71, Plate II (2017).

A review of the evidence shows, the Veteran had a left total knee replacement in April 2011. 

In July 2011, the RO awarded service connection status post left total knee replacement, with a temporary evaluation of 100 percent from June 2011 until June 2012, with an evaluation of 30 percent being assigned for the period from June 1, 2012 and thereafter. 

In August 2011, a private treatment visit reported the Veteran's pain was 1 out of 10. He reported flare-ups of pain in his thigh and low back after walking. Physical examination showed full extension, with flexion of 110 degrees. 

A July 2012 VA examination noted the Veteran was status post April 2011 left total knee replacement. The Veteran reported ongoing left knee problems with abnormal gait. He reported not being able to drive. He reported being limited to 20 minutes of standing and 30 minutes of walking. He reported he could lift 10 to 15 pounds. He reported he could carefully use the one flight of stairs in his home. At the time, he reported his knee pain was 1 out of 10, but it may flare-up with pain when he sits or walks too long. The examiner diagnosed a left total knee replacement with degenerative joint disease. Range of motion testing showed flexion to 90 degrees with painful motion at 90 degrees, extension was unremarkable without pain. The Veteran was able to perform repetitive use testing with no reduction in range of motion. Stability testing was normal. The examiner opined the left total knee replacement residuals were intermediate degrees of residual weakness, pain, or limitation of motion, not amounting to chronic residuals consisting of severe painful motion or weakness. 

By July 2012 rating decision, the RO continued the Veteran's 30 percent disability rating for status post left total knee replacement. 

In August 2012, the Veteran reported his pain level on a daily basis was 7 to 9 out of 10. He reported always using a cane because he suffered constantly from knee weakness, instability, and fatigue. He contended that just because he had good range of motion, did not take into account other chronic issues relating to the knee that he suffered on a daily basis. 

At an October 2012 VA examination for the back, the Veteran reported left knee pain was 7 out of 10 on a daily basis. The Veteran reported walking with an abnormal antalgic gait since his total knee replacement.  

In January 2013, the Veteran's spouse, now appellant, submitted a letter detailing the history of the Veteran's knee injury. In regard to the left total knee replacement, she said the surgery helped his knee pain somewhat. She said his pain had gotten so bad, he started taking an anti-depressant. She reported the Veteran used a cane at all times and did not drive anymore.

At the January 2018 hearing, the appellant reported that the Veteran's left total knee replacement helped somewhat, but he still had a lot of pain. She reported the only thing that alleviated the pain was pain medication. 

Upon review of the evidence, the Board finds the evidence does not indicate chronic left knee residuals amounting to severe painful motion or weakness to warrant a 60 percent rating under DC 5055. The Board gives great probative weight to the opinion of the July 2012 VA examiner that the left knee replacement residuals produced an intermediate degree of residual weakness, pain, or limitation of motion, not producing chronic residuals consisting of severe painful motion or weakness. The examiner reviewed the Veteran's medical history and did a physical examination of the Veteran. Range of motion testing showed flexion to 90 degrees with painful motion at 90 degrees, extension was unremarkable without pain. The Veteran was able to perform repetitive use testing with no reduction in range of motion. Stability testing was normal. The Board gives some probative weight to the Veteran's statement that he suffered constantly from left knee weakness, instability, and fatigue. While the Veteran was competent and credible to report left knee pain, weakness, instability, fatigue, and needing to use a cane, opining on the medical severity of his left knee residuals requires medical expertise that is outside the realm of common knowledge of a layperson. Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). As such, the Board finds the preponderance of the evidence supports the Veteran's left knee replacement residuals did not produce chronic residuals consisting of severe painful motion or weakness. 

The Board has also considered whether the Veteran is entitled to a rating in excess of 30 percent under DC 5256 (ankylosis), 5261 (limitation of extension), or 5262 (impairment of the tibia and fibula). As indicated above, DC 5055 provides that where there are intermediate degrees of residual weakness, pain, or limitation of motion, the disability is rated by analogy to DC 5256, 5261 or 5262. In this case, there has been no evidence of ankylosis. Knee extension has been normal. There is no evidence of impairment of the tibia and fibula. Therefore, higher ratings are not warranted under DC 5256, 5261, or 5262.

The Veteran reported inability to stand, walk, or sit for long periods. The Veteran reported not being able to drive. He reported he was able to carefully use the one flight of stairs in his home. He reported having to use a cane constantly because of knee weakness, instability, and fatigue. The Veteran's statements regarding his physical restrictions pertain to functional limitations that are contemplated by the governing diagnostic code criteria and corresponding regulations. See Mitchell v. Shinseki, 25 Vet. App. 32 (2011), DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45. The inability to accomplish a task, such as standing, sitting, walking, stairs, or driving are not a "symptom" set forth in any portion of the Rating Schedule, yet a result of the symptoms of pain, painful motion, and limitation of motion. Thus, it is a result contemplated by the rating criteria as it is based on the same symptomatology. When considering the objective evidence and lay statements of record, in addition to consideration of functional loss due to pain, weakness, excess fatigability, or incoordination, the Board finds the left knee disability picture more nearly approximated the criteria for a 30 percent rating. 38 C.F.R. §§ 4.40, 4.45, 4.59 (2017); DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The preponderance of the evidence is against the assignment of a higher rating. In reaching this decision, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The appellant has not raised any other issues, nor have any other issues been reasonably raised by the record. See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).





ORDER

An increased disability rating of 20 percent, but no greater, for service-connected lumbosacral spine strain, mild scoliosis, degenerative disc disease, anterolisthesis L5-S1 is granted, subject to the laws and regulations governing payment of monetary awards.

A rating in excess of 20 percent for left lower extremity radiculopathy is denied.

A rating in excess of 30 percent for status post left total knee replacement is denied.



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


